t c memo united_states tax_court edwin a helwig petitioner v commissioner of internal revenue respondent docket no filed date martin a shainbaum and david b porter for petitioner dale a zusi and michael f steiner for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioner and barbara g helwig ’ respondent determined income_tax deficiencies as follows ' petitioner and barbara g helwig filed a joint petition but barbara g helwig’s cause of action was severed from that of petitioner year amount dollar_figure big_number big_number big_number the amounts remaining in controversy in great part derive from guestions about whether petitioner’s s corporation’s claimed deductions for losses and interest are allowable in particular the controversy involves whether advances from the s_corporation to a second corporation constitute debt or equity if the advances are held to be debt then we must decide whether it was business debt and whether it became worthless as claimed we also decide whether petitioner is entitled to deduct interest_paid on indebtedness incurred to purchase a yacht findings_of_fact petitioner resided and or conducted business in the state of california at the time his petition was filed during the years in issue petitioner was the sole shareholder of k h finishing inc k h an s_corporation in k h began providing painting services to computer manufacturers in the silicon valley california area as the business matured and through the years before the court k h would purchase and inventory parts assemble and finish them and then sell and deliver them to the manufacturer customer although k éh did not place the the parties’ stipulations of facts and exhibits are incorporated by this reference computer components into the enclosures it painted occasionally k h installed electric wiring or cable into the enclosures by the early 1990's k h’s contracts were becoming larger but the industry was also becoming more competitive and the type of computer enclosure was changing to molded materials that did not require painting thus reducing the need for k h’s services as of k h operated in a big_number square-foot facility with employees and petitioner as president earned an annual salary ranging from dollar_figure to dollar_figure during the years through due to the changes in the industry k h sought labor-intensive work and advertised that it did material handling scheduling and quality control for different materials including sheet metal fabrication and plastic forming and injection molding other ways in which k h was able to secure a larger portion of the market were to perform complete or turn-key projects and to assist its customers financially by purchasing the parts and providing financial float for customers while petitioner was performing its services on occasion k h advanced cash and acted as a guarantor for third parties in some of those instances petitioner had an equity_interest in the borrowing entity k h also invested time and expended capital ina project with a company known as polytracker which was attempting to develop a locking shopping cart wheel if successful k h would have manufactured the wheel and its profits might have permitted k h to recoup its costs the level of production necessary to permit k h to recoup its costs was never achieved when k h purchased materials to fulfill contracts with customers to the extent that it had not been repaid and or had not yet billed the customer k h either treated the outstanding amount as an asset or advance to the customer or if it pertained to research_and_development claimed it as an expense in one instance k h at its own expense built a dedicated facility for apple computer apple and then recouped its capital outlay by means of a production contract with apple k h built conveyance assembly and painting equipment and purchased the enclosures that were delivered to k h’s facility where they were assembled coated and or painted and then shipped to apple the sales of the product to apple permitted the recoup of its capital outlay and also produced a 15-percent profit for k h hot snacks inc snacks a c_corporation in date commenced a business with the goal of creating a computer- controlled vending machine that would dispense a french fried product freshly fried in oil one of k h’s employees brought the opportunity in snacks to petitioner’s attention this opportunity was part of k h’s attempt to find new customers and a source for revenue petitioner invested dollar_figure in snacks at a time when a prototype of the computer-controlled vending machine existed as of date petitioner owned percent of the outstanding shares of snacks stock petitioner’s accountant and the accountant’s wife jointly invested dollar_figure in exchange for percent of snacks stock in addition to petitioner’s and his accountant’s stock ownership in snacks during new investors donald parker purchased percent of snacks stock for just over dollar_figure and al marquez obtained percent of snacks stock with a value exceeding dollar_figure petitioner and the accountant had begun their professional relationship during during although the accountant believed that snacks would not be successful he also believed that the vending machine patent could have residual_value for future development and decided to pay petitioner dollar_figure for petitioner’s shares in snacks that sale caused petitioner to claim a dollar_figure loss dollar_figure of which was claimed as an ordinary_loss under sec_1244 this loss is not presently at issue before the court snacks entered into a relationship with k h involving the development and manufacture of a vending machine expecting to be repaid k h incurred costs in attempting to develop a merchantable vending machine petitioner was designated a sec_37 section references are to the internal_revenue_code as amended and in effect for the years under consideration rule references are to this court’s rules_of_practice and procedure president of snacks and was given authority to deal directly with k h in accord with certain waivers that were made by snacks’ shareholders snacks had also entered into joint_venture agreements with korean companies for certain aspects of the manufacture of the vending machines to be used in southeast asia k h advanced cash to snacks and each such advance was formalized in a promissory note due year from its date of execution the notes signed by petitioner on behalf of snacks were dated from date through date and totaled dollar_figure generally the advances were used for snacks’ operating_expenses the advances were carried on snacks’ and k h’s financial records and k h’s tax returns as loans or debt k h on its federal_income_tax returns reported interest_income from the notes a foreign company paid snacks dollar_figure for a license to sell the vending machine in a particular locality and from that dollar_figure was repaid to k h during date other than the dollar_figure repayment no other repayments were made and no attempt was made to collect the balance because snacks was unprofitable k h expected to earn income and profits from its relationship with snacks by assembling vending machines it was estimated that k h would make dollar_figure per vending machine and that there would be a big_number unit market demand resulting in projected income of dollar_figure million for k h ké h was not directly involved in the research_and_development of the vending machine k h determined the amount of partial worthlessness of the advances made to snacks each year by comparing the prior year’s ending advance balance with snacks’ cumulative losses to arrive at a ratio the resulting ratio was then applied to the prior year’s ending advance balance to arrive at the claimed writeoff snacks’ net_worth as of date and was a negative dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively each caused by an excess of liabilities over assets for its fiscal years ended date and date k h claimed that the advances to snacks had become partially worthless a bad_debt and deducted the amounts of dollar_figure and dollar_figure respectively respondent in the notice_of_deficiency determined that the claimed bad_debt deductions were not allowable k h advanced snacks more than dollar_figure through date and additional_amounts of dollar_figure and dollar_figure during the fiscal years ended date and for the period ended date k h based on the accountant’s advice sold to the accountant dollar_figure of the notes for dollar_figure in an attempt to fix the time and amount of the loss respondent determined that the dollar_figure ordinary_loss deduction claimed by petitioner for was not allowable for its and fiscal years k h paid interest on indebtedness incurred to purchase a yacht in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively opinion the principal and threshold question for our consideration is whether the advances from k h to snacks were debt or equity thereby determining the proper deduction if any allowed to petitioner as sole shareholder of k h a pass-thru_entity if we find that the advances are debt we must consider whether the debt was business debt and became worthless as claimed in the setting of this case the answer to the debt versus equity question will decide whether the claimed losses are ordinary or capital if allowable some of the factors that we consider here in deciding whether advances are debt or equity include the existence of debt instruments the parties’ intent and their representations of the advances the existence of fixed maturity dates rights to enforce payment whether the advances enhanced participation in the debtor’s management the status of the advances relative to other creditors whether the borrowing entity is thinly capitalized repayment activity and the type of expenditures made with the advances see eg 74_tc_476 cerand co v commissioner tcmemo_1998_423 see also 464_f2d_394 n 5th cir a r lantz co v united st424_f2d_1330 9th cir the facts and circumstances of each case must be considered and no single factor is considered determinative see 326_us_521 ultimately we must decide whether k h intended to create a debt with a reasonable expectation of repayment and whether those aspects comported with economic reality see cerand co v commissioner supra there can be no doubt that the form in which the advances were cast was debt and not equity there is also no doubt that the parties treated the advances as debt rach advance was memorialized by a promissory note bearing a fixed rate of interest and due year from its execution in addition each of the parties to the notes recorded the accumulated balances as debts or loans on books_and_records and financial statements it is also clear that for tax purposes each party consistently reported the advances as debt and k h reported interest_income attributable to the notes in the face of petitioner’s strong position on the form of the transactions respondent contends that in substance the advances were equity in nature in support of this contention respondent points out that only petitioner and no other shareholder signed the notes and no efforts were made to collect matured notes petitioner counters that he was given authority and consent by the other shareholders petitioner also points out that the fact that petitioner signed all the notes does not link the advances to petitioner’s capital_investment in snacks petitioner also explains that the failure to enforce collection on mature notes was not due to a legal inability but instead to the knowledge that snacks was not in a position to pay in addition petitioner points out that snacks repaid k h dollar_figure when funds became available because of a transaction with a foreign licensee that repayment petitioner contends is clear evidence of debt and not equity respondent also argues that the advances were used to pay the day-to-day operating_expenses in a setting where snacks had not been shown capable of generating profit this aspect respondent contends means that the repayment advances are placed at the risk of the business meaning ostensibly that the advances represent capital and not debt petitioner has shown otherwise at the time petitioner paid dollar_figure for share holdings in snacks a prototype of the vending machine existed there was active development of the product and its marketplace throughout the period under consideration after petitioner invested in snacks foreign businesses became interested in the vending machine and during other investors acquired several hundred thousand dollars of snacks’ stock representing substantially smaller percentages of the snacks shares than those acquired by petitioner in addition southeast asian manufacturing companies entered into a joint_venture agreement in connection with the vending machines’ manufacture and sales in their geographical area those facts represent independent evidence of perceived potential for snacks to be profitable accordingly petitioner’s belief as to the potential profitability of snacks is confirmed by the actions of other lenders and business interests who became involved with snacks on the same or similar terms as k h and petitioner these factors also bolster the estimates that there was potential for k h to earn substantial profits projected at big_number machines and profit of dollar_figure per machine or dollar_figure million the facts and circumstances in this case reflect that snacks was not thinly capitalized and that the advances were in form and substance debt with a reasonable expectation of repayment accordingly we hold respondent’s determination that the advances were equity to be in error next we consider whether the loans to snacks were business or nonbusiness as they related to k h sec_166 which permits deductions for bad_debts distinguishes between business and nonbusiness bad_debts see sec_166 sec_1_166-5 income_tax regs a partial or wholly worthless business_bad_debt may be deducted whereas only a wholly worthless nonbusiness_bad_debt is deductible see sec_166 to qualify as a business_bad_debt it must be established that the debt was proximately related to the conduct of the taxpayer’s trade_or_business see 405_us_93 sec_1 b income_tax regs whether a debt is proximately related to a trade_or_business is dependent upon a taxpayer’s dominant motive for lending the money see united_states v generes supra pincite a taxpayer’s dominant motive must be business related as opposed to investment related for a loan to be proximately related to the taxpayer’s trade_or_business see 66_tc_652 affd 601_f2d_734 5th cir united_states v generes supra petitioner contends that the dominant motivation for the loans was developing business opportunities for k h by we consider the business versus nonbusiness question next because petitioner through k h seeks to claim losses due to partial worthlessness a treatment that is not available for nonbusiness bad_debts see sec_166 b involvement in the manufacture of vending machines conversely respondent contends that the securing of future business was not the dominant motive respondent argues that the potential for profit from the appreciation of snack share holdings was the dominant motive for k h advancing funds to snacks to some extent we have tangentially addressed this question by holding that k h’s advances to snacks were debt loans rather than equity in addressing the debt versus equity question we have already decided that the advances were not equity and were not investment motivated petitioner who earned substantial salaries from k h realized that competition had forced his company to seek out additional business and provide incentives for potential or existing customers one of the ways that k h accomplished this was to either advance money to or lessen the financial burden of customers leading up to and during the years in issue k h lent funds purchased inventory and provided float for customers and built manufacturing facilities to address customers’ needs the transaction with snacks fit within that pattern of k h’s business activity there was business potential and reasonable expectation of profit for k h in its relationship with snacks we note that neither party makes distinctions between petitioner and his wholly owned s_corporation for example respondent connects petitioner’s share ownership with his s corporation’s advances that potential was corroborated by unrelated third parties we find that k h’s dominant motive for advancing or lending snacks funds was for the purpose of developing business opportunities and that the debt was thus proximately related to its trade_or_business accordingly we hold that the advances in question were business bad_debts within the meaning of sec_166 the final step in this three part inquiry is to decide whether petitioner has shown that any portion of the business bad_debts became worthless during the years claimed by petitioner this inquiry is also one of facts and circumstances and worthlessness occurs in the year in which identifiable events clearly mark the futility of any hope of further recovery 57_tc_848 portions of the business_bad_debt were written off as partially worthless for the and fiscal years the amounts of partial worthlessness were computed by means of a ratio generated by comparing the total losses of snacks to the outstanding balance of the advances both of which were increasing annually because the vending machines’ capability depended on its computer hardware and software the accountant considered the known propensity of these items to become technologically outmoded in choosing the method to compute worthlessness and in reaching the conclusion that loss deductions should be claimed snacks had a negative net_worth for its and years of dollar_figure and dollar_figure respectively snacks’ negative net_worth was steadily increasing throughout the period under consideration the remaining dollar_figure in outstanding notes was sold to the accountant in a transaction for convenience for dollar_figure during the year also in petitioner sold his stock holdings in snacks for dollar_figure to the accountant and claimed a dollar_figure capital_loss deduction at that time petitioner owned about percent of snacks respondent’s focus with respect to the worthlessness question concerns the fact that k h continued to make advances during the and period for which bad_debt_loss deductions were claimed relying on two memorandum opinions of this court respondent argues that continued extension of credit is not consistent with the claim of worthlessness one of those opinions involved a taxpayer who was reselling a substantial percentage of its purchases to an insolvent customer in that case the holding that the taxpayer was not entitled to claim partial worthlessness was based on the fact that the customer was deeply insolvent and that its situation did worsen markedly and the taxpayer continued to sell a significant amount of merchandise extend credit to the customer see veego foods inc v commissioner tcmemo_1958_203 the other opinion relied on by respondent involved a situation where the taxpayer claimed partial worthlessness where the debtor’s liabilities were seven times its assets the court in denying the taxpayer’s claim found that although the liabilities exceeded assets by a ratio of to the assets had considerable value in the year of the taxpayer’s claim and the following year the debtor made repayments and the repayments continued until the debt was reduced to an amount smaller than claimed loss see miller realty co v commissioner tcmemo_1977_440 in petitioner’s circumstances snacks’ negative net_worth was steadily increasing the increases during the and periods however were to some great extent attributable to advances from k h more importantly petitioner has not shown any identifiable events that clearly mark the futility of any hope of further recovery the accountant’s purchase of the notes for a nominal amount was a transaction for convenience and as a courtesy to petitioner and did not evidence the worthlessness of the notes we also agree with respondent’s observation that k h’s continued extension of credit is not consistent with the claim of worthlessness although the advances are business debt within the meaning of sec_166 no portion of them became worthless during petitioner’s or taxable_year we also note that even if the sale of the notes to the accountant for dollar_figure evidenced the worthlessness of the notes that sale did not occur until date at the conclusion of ké h’s year and hence petitioner’s tax_year in addition petitioner’s sale of his capital or equity_interest in snacks has not been shown to have had any particular effect on the worthlessness of the notes accordingly we find that petitioner has not substantiated his claim for partial worthlessness of the notes during the years in guestion two remaining issues were addressed by the parties on brief the first involved dollar_figure of snacks’ operating_expenses that were paid and claimed by k h for its taxable_year ended date respondent determined in the notice_of_deficiency that the expenses are not deductible because they were incurred on behalf of snacks and therefore are not trade_or_business_expenses of k h on brief respondent maintained the position that the expenses were not k h’s trade_or_business_expenses generally one taxpayer may not deduct expenses paid on behalf of another taxpayer see eg 881_f2d_336 6th cir affg tcmemo_1988_180 we to the extent that either party did not address an issue raised by the pleadings we assume that the issue has either been agreed to by the parties or is being abandoned by the party with the burden_of_proof have held that in certain limited circumstances a taxpayer may deduct the expenses of another taxpayer see 48_tc_679 for the application of our holding in lohrke we must first ascertain k h’s motive for paying snacks’ operating_expenses and then determine whether it was in furtherance or promotion of k h’s trade_or_business see id our consideration of whether the advances here were debt or equity and business or nonbusiness debts covered the question of whether the advances were to promote k h or whether they were investment in snacks that is the same inguiry that is called for under the above-stated lohrke standard because k h’s relationship with snacks was to secure additional business and profits for k éh it follows that k h’s payment of snacks’ operating_expenses in this limited setting would be deductible by k h accordingly petitioner through k h is entitled to the dollar_figure deduction for his taxable_year the final item addressed by the parties’ briefs concerns respondent’s disallowance of interest_paid by k h on indebtedness incurred to purchase a yacht the amounts disallowed for petitioner’s through taxable years are dollar_figure dollar_figure dollar_figure and dollar_figure respectively the record consists of only two exhibits that pertain to these adjustments one exhibit a security_agreement reveals that during a used carver boat was purchased and dollar_figure of the purchase_price was financed attached to the agreement is an amortization schedule showing a breakdown of the principal and interest to be paid the other exhibit is a date memorandum from petitioner’s accountant’s office to respondent’s agent the memorandum contains summarized information provided by the accountant pursuant to the request of respondent’s agent the memorandum contains the following pertinent statements about the yacht business_purpose and expenses of yacht - per ed helwig the boat yacht is a misnomer as the vessel i sec_42 foot trailer-able boat is used to entertain customers as the boat is not docked ina slip but is parked at his house there are no monthly expenses related to maintenance pursuant to sec_274 the boat is not depreciated for federal_income_tax purposes any expenses related to the entertainment of customers on the boat are out-of- pocket costs reimbursed to e a helwig by the corporation or corporate credit card charges both of which are charged to the meals and entertainment accounts and limited to deductible a schedule of use is not available based on the above respondent contends that no deduction is allowable for any expenditure paid with respect to an entertainment_facility after date pursuant to sec_274 and sec_1_274-2 income_tax regs respondent further contends that pursuant to sec_1 e income_tax regs a yacht is considered an entertainment_facility petitioner does not question respondent’s contention but instead counters that the interest_deduction is allowable under sec_274 that section entitled interest taxes casualty losses etc exempts from the sec_274 requirements any deduction allowable to the taxpayer without regard to its connection with his trade_or_business with respect to corporations taxpayers who are not individuals sec_274 is to be applied as though the taxpayer was an individual in that regard respondent argues that unless petitioner can show an exception to the general_rule of sec_163 that an individual’s personal_interest is not deductible no deduction is permissible petitioner simply argues that the language of sec_163 h in the case of a taxpayer other than a corporation no personal_interest is allowable would cause the allowance of an interest_deduction because k h is a corporation if this were simply a matter of applying sec_163 petitioner’s argument would ring truer the sec_274 limitations outlined above however specifically address this situation those limitations cause petitioner and or his s_corporation to be treated as an individual accordingly petitioner is not entitled to deduct interest on the indebtedness to acquire the yacht under sec_163 either in his own right or through his corporation to reflect the foregoing and because of concessions by the parties decision will be entered under rule
